DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant is advised that the Notice of Allowance mailed 26 August 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Prosecution on the merits of this application is reopened on claims 1-4 and 7-10 considered unpatentable for the reasons indicated below: 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James, U. S. Patent 3,913,700.

	James discloses a method for operating a vehicle.
As detailed in column 3, lines 8-51 and summarized in column 4, lines 24-30, the control system shown in the figure automatically controls the vehicle when “the operator, now with the vehicle moving in reverse, shifts the control level to a forward position.” (col. 3, lines 18-19)
The method comprises automatically applying vehicle brakes (“the device…applies the brake”, col. 4, lines 25-27; “the air control valve 12 is shuttled since solenoid 10 is energized,….and air is supplied to the brakes causing the vehicle to stop.” col. 3, lines 30-35, noting the solenoid 10 is energized by control relay 6 which is controlled by received sensor signals, col. 2, lines 10-17), maintaining the current gear (“the device holds the transmission in reverse” col. 4, lines 25-26; “Pressure switch 8 remains energized and there is pressure in the 
(claim 1)

	The actual shift of the transmission from reverse to forward is delayed until the vehicle speed is below the threshold speed (“the device holds the transmission in reverse,…, applies the brake until the vehicle stops and allows the transmission to shift forward.” col. 4, lines 25-28; “When the vehicle is substantially stopped relay coil becomes energized by action of the speed sensor switch 2….The solenoid 14 is energized and the oil pressure is supplied to the reverse port of the transmission.” col. 3, lines 43-51 where the action of the speed sensor switch occurs at 400 rpm, per col. 2, lines 8-9, and oil pressure being caused to be supplied by the solenoid 14 results in forward gear, per col. 2, lines 40-49).
(claim 2)

	By describing the brakes being applied by actuation of valves and solenoids in reaction to sensed conditions, column 3, lines 29-35 describes automatically applying vehicle brakes in response to the request includes applying the vehicle brakes independent of a position of a brake pedal.


	Applying vehicle brakes includes applying brake torque to vehicle wheels via wheel brakes (“the brake system”).  Since the braking causes the vehicle to become “substantially stopped” from a speed that is greater than the threshold vehicle speed, the degree of torque is based on the greater than threshold vehicle speed.
(claim 4)

	The request to shift the transmission from reverse to forward includes an operator moving a gear shift selector from a reverse gear setting to a forward gear setting (col. 4, lines 24-25).
(claim 7)

	The vehicle speed greater than the threshold speed includes vehicle speed during reverse vehicle motion (col. 3, lines 18-19).
(claim 8) 

	Since the speed sensor switch 2 is deactivated between 0 and 400 rpm, the threshold speed includes zero speed.
(claim 9)

	The threshold speed, 400 rpm, at which the speed sensor switch 2 is switched to a deactivated state from an activated state after having been above 450 rpm, is a non-zero speed.
(claim 10)


Allowable Subject Matter

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-16 and 18-20 are allowed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659